       NEW YORK                                                                                                   SHANGHAI
        LONDON                                                                                                     ATLANTA
      SINGAPORE                                                                                                   BALTIMORE
     PHILADELPHIA                                   FIRM and AFFILIATE OFFICES                                   WILMINGTON
       CHICAGO                                                                                                       MIAMI
    WASHINGTON, DC                                                                                               BOCA RATON
    SAN FRANCISCO                                                                                                PITTSBURGH
                                                    DAVID J. WOLFSOHN
    SILICON VALLEY                                                                                                 NEWARK
                                                DIRECT DIAL: +1 215 979 1866
       SAN DIEGO                                                                                                  LAS VEGAS
                                               PERSONAL FAX: +1 215 689 2739
      LOS ANGELES                            E-MAIL: DJWolfsohn@duanemorris.com                                  CHERRY HILL
        TAIWAN                                                                                                   LAKE TAHOE
        BOSTON                                          www.duanemorris.com                                       MYANMAR
       HOUSTON                                                                                                       OMAN
        AUSTIN                                                                                             A GCC REPRESENTATIVE OFFICE
                                                                                                                OF DUANE MORRIS
         HANOI
    HO CHI MINH CITY
                                                                                                            ALLIANCES IN MEXICO
                                                                                                                AND SRI LANKA



July 29, 2020

The Honorable Victor Marrero
USDC, Southern District of New York
Daniel Patrick Moynihan Courthouse
New York, NY 10007

            Re:        The Phillies v. Harrison/Erickson, Inc., et al., C.A. No. 19-7239-VM-SN

Dear Judge Marrero:

        On behalf of The Phillies, this letter responds to defendants’ July 27 letter describing
their proposed motion for summary judgment.1

Count I/Counterclaim IV: The Phillies seeks a declaration that Defendants’ used up their one
termination right when they used the threat of withholding the copyright to the Phanatic to
renegotiate the grant of rights to The Phillies on previous occasions. Penguin Group (USA) Inc.
v. Steinbeck, 537 F.3d 193 (2d Cir. 2008) held that such renegotiations can eliminate a party’s
termination right, and that “nothing in the statute suggests that an author or an author’s statutory
heirs are entitled to more than one opportunity, between them, to use termination rights to
enhance their bargaining power or to exercise them.” Id. at 204. The factual record would
support a finding that, since the 1984 Assignment was negotiated years after The Phanatic was
already “wildly popular,” and since defendants had already renegotiated their initial deal in 1979
and then again in 1984, they have already had their “one shot” (if not two shots) to use their
enhanced bargaining power under the statute and they cannot have two (or three) bites at the
apple.

Count II/Counterclaim Count III: The Phillies claim that, under 17 U.S.C. § 411(b),
Defendants’ copyright registration for the Phanatic is invalid because they inaccurately described
the mascot costume as an “artistic sculpture,” and did so with knowledge of the inaccuracy.
Defendants did so because they understood that the Copyright Office in 1979 would not grant the
registration if it described the work as a “costume.” Whimsicality, Inc. v. Rubie’s Costume Co.,
891 F.2d 452, 454 (2d Cir. 1989). Defendants’ claim that there is no evidence that they

1
  The Phillies notes that Defendants’ letter exceeded the Court’s requirement that it be no more
than 3 pages.

D UANE M ORRIS LLP
30 SOUTH 17TH STREET      PHILADELPHIA, PA 19103-4196                             PHONE: +1 215 979 1000    FAX: +1 215 979 1020
The Honorable Victor Marrero
July 29, 2020
Page 2
“knowingly” provided inaccurate information is absurd. Wayde Harrison testified that he could
not recall a single time that he had ever referred to the Phanatic as an artistic sculpture other than
in the copyright application, and that he would probably “typically call it a costume.” Instead, he
said that “artistic sculpture” was a “legal term that our lawyer used.” Ms. Erickson testified at
deposition that she used the word “sculpture” when she was interviewed by various magazines
and newspapers, but none of those articles—or any of Ms. Erickson’s communications produced
in discovery—use the word “sculpture” a single time to describe or refer to the Phanatic. The
only time defendants used the word “sculpture” to describe the Phanatic was in their registration
application, raising the inescapable inference that it was done to pull the wool over the eyes of
the Copyright Office.

 Count III/Counterclaim I and II: The Phillies seek a declaration that Defendants cannot
exercise their termination rights and sue The Phillies for infringement because The Phillies is a
co-author of the design for the costume. Defendants recognize that the testimony on this is
conflicting—Bill Giles, The Phillies longtime president, testified that he contributed several key
design elements to the Phanatic, and wrote about that process in a book he wrote. Moreover, it is
undisputed that The Phillies contributed elements of the Phanatic’s jersey and other clothing, and
Bonnie Erickson admitted at one of her depositions that (as is obvious) the parties intended to
combine those elements into the overall mascot design.

        Rather than seriously argue that there is no factual dispute on authorship, Defendants
claim that a co-authorship claim is time-barred. But this misunderstands the nature of a
declaratory judgment claim, which is a mechanism for presenting a defense to an anticipated or
threatened claim—here an infringement suit by Defendants following termination. Defenses
presented in this way cannot be time barred, and there is therefore no legal basis for summary
judgment on this issue. See 133-24 Sanford Ave. Realty Corp. v. Cisneros, 940 F. Supp. 83, 85
(S.D.N.Y. 1996) (“[A] party seeking a declaration as to the validity of a defense to a threatened
action for coercive relief cannot be foreclosed from doing so by the statute of limitations.”).
Moreover, since The Phillies’ declaratory judgment claim seeks a declaration that defendants
cannot exercise any arguable termination right under section 203, that claim could not have
accrued until The Phillies received defendants’ termination notice in June 2018. Since the claim
was filed a year later, it is well within the three years set forth in 17 U.S.C. § 507(b).
Accordingly, defendants’ proposed summary judgment motion on these issues lacks merit.

Count IV: The Phillies seeks a declaration that it is the sole author of the Phanatic’s character in
the copyright sense—as defined in such cases as DC Comics v. Towle, 802 F.3d 1012 (9th Cir.
2015) (holding the Batmobile is a copyrightable character). When defendants’ “sculpture” was
provided to David Raymond, it had no character, personality, or persona. Raymond brought the
sculpture alive—giving it “distinctive character traits and attributes.” Id. at 1020. It is
remarkable that defendants have “forgotten” that they themselves credited Raymond in 1978
with having “developed a fun and sensitive character,” later reiterating in their own publicity
materials that he was the one who “created the personality that has been widely described as ‘the
best mascot in baseball.’” Defendants do not seriously contest this. Instead, Defendants
mischaracterize Mr. Raymond’s deposition testimony, arguing that he said that the character he
The Honorable Victor Marrero
July 29, 2020
Page 3
developed was “informed by Defendants’ mascot design” when in fact he said the costume was a
good “tool” from which to develop the mascot’s personality. In short, any motion for summary
judgment filed by defendants on this issue would be undermined by the summary judgment
record, which strongly supports the fact that The Phillies created the mascot’s character.

As for Defendants’ statute of limitations argument regarding the character, defendants never
once claimed to have developed it, so the issue never came up between the parties. And, as
explained above, The Phillies’ declaratory judgment claim did not accrue until the termination
letter was received in June 2018.

Count V: As an initial matter, Defendants apparently do not propose to file a summary judgment
motion as to the full scope of Count V, since they only address the redesigned Phanatic. That is
no surprise in light of the fact that Defendants admitted in recent interrogatory responses that
scores of Phanatic-related artwork and merchandise do indeed constitute derivative works that
The Phillies may continue to utilize under section 203(b)(1). With regard to the redesigned
Phanatic, the notion that it is “insidious” for The Phillies to do precisely what the statute
contemplates—prepare a derivative work before termination under authority of the “grant”—
flies in the face of the plain language of that statute, and is not supported by a single authority. If
anything, it is defendants’ attempt to destroy The Phillies’ multi-million-dollar investment in the
Phanatic that is “insidious” and contrary to the purpose of the Copyright Act’s termination
provisions.

Count VI/Counterclaim Count V: The Phillies indisputably have valuable and incontestable
trademark rights in the name and design of the Phanatic, and defendants were aware of The
Phillies’ trademark rights as early as 1978. Defendants have recognized that the whole point of a
mascot is for it to be a symbol of the team and to build brand recognition—i.e., trademark
rights—and yet they seek to destroy that very value by making the Phanatic a “free agent.”
Defendants have admitted that they are no longer in the mascot business, so the only thing they
would do with any reverted rights is sell them to an entity that would undermine The Phillies’
trademark rights by creating confusion among the relevant consumers, thereby violating the
Lanham Act.

Counts VII and VIII: The Phillies sought, and Defendants agreed, to grant them an assignment
of rights to the Phanatic “forever.” If the Court rules that Defendants do have the right to
terminate the 1984 Assignment, nothing in the statute requires that they be allowed to keep all
the money they were paid on the assumption that the assignment would be “forever.” A ruling
that defendants would be unjustly enriched or breached their duty of good faith and fair dealing
would not violate the “agreement to the contrary” provision because, under this scenario,
Defendants would be terminating the 1984 Assignment.

                                                       Respectfully,
                                                       /s/David J. Wolfsohn
                                                       David J. Wolfsohn
DJW
cc: All counsel of record (by ECF)
